Title: The American Commissioners to Bérard frères, 26 November 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Bérard Frères


Gentlemen
Paris Novr. 26. 1777.
Yours of the 17th is before us. Our Letter by your Express will direct you how to proceed with the Cargo of the Amphitrite. The Ship herself is at the Order of Mr. Peltier, and the sooner he has her the better, but the Cargo is at ours.

In regard to which we have nothing to alter from the Directions given in our former untill you favour us with an Answer to our last. The Expences of repairing &c. the Two Frigates Capt. Thompson will settle with you, to whom we refer on the Subject. The Expence of sending the Prisoners to England must be taken out of the Gross amount of the Prizes before the division is made.
We observe what you propose as to the Ship lately bought by you and others but are of opinion that an Exchange between that Ship and Capt. Hinman cannot be effected without too much delay, and loss of Time. By the description given us of the Ship it appears to us, that if she were loaded out with Salt or other heavy Goods for Boston and the Vessel sold there, it will be the best Plan that can be pursued, on which we refer you to Capt. Thompson and Cap. Hinman whom we have Consulted on the subject, and shall be glad that you will write to us after your Conferring with them what you determine upon.
Capt. Thompson and Capt. Hinman will direct the Division of the Prize Money agreeable to the Rules of Congress in such Cases. We are with due respect Gentlemen yours &c.
B FS D
Messrs. Berrard freres & Co. LOrient
